                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                  May 28, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
v.                                               §    CRIMINAL ACTION NO. H-19-387-1
                                                 §
EDUARDO DE LA TORRE-PEREZ,                       §
                                                 §

                          MEMORANDUM ORDER AND OPINION
                          DENYING COMPASSIONATE RELEASE

       Eduardo de la Torre-Perez filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), seeking a sentence of time served and supervised release on home confinement.

(Docket Entry No. 29). He bases this request primarily on the fear of COVID-19, given his

underlying health conditions. The record does not justify the relief he seeks, and it is denied.

I.     Background

       De la Torre-Perez has a lengthy criminal history. He is serving a 48-month sentence for

illegal reentry. (Docket Entry Nos. 26, 27, 30-1). He has served 22 months. His projected release

date, including good-time credit, is in November 2022.

       De la Torre-Perez is 50 years old, below the age of greater vulnerability to COVID. He has

high cholesterol, hyperlipidemia, diabetes, and retinopathy, all being treated. (Docket Entry

Nos. 30-3, 30-4). He is incarcerated in FCI Victorville II. De la Torre-Perez contracted COVID-19

and recovered, and he has been vaccinated. (Docket Entry No. 30-4 at 94, 100).

II.    Analysis

       A.      Exhaustion

       Before filing a compassionate-release motion under § 3582(c)(1)(A), a defendant must

“fully exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or [wait for] the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

De la Torre-Perez sought compassionate release from the warden. (Docket Entry No. 30-2). His

request was denied, meeting the exhaustion requirement. (Docket Entry No. 3 at 4).

       B.      The Legal Standard

       Courts generally “may not modify a term of imprisonment once it has been imposed.”

Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)). But a court may

reduce a defendant’s sentence if “the factors set forth in section 3553(a)” and “extraordinary and

compelling reasons” justify a reduction. 18 U.S.C. § 3582(c)(1)(A).

        After a defendant has been sentenced to a term of imprisonment, a court “may reduce the

term” if, after considering the 18 U.S.C. § 3553(a) factors, the court finds that “extraordinary and

compelling reasons warrant such a reduction” and “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        The comments to the United States Sentencing Guidelines § 1B1.13 provide four

“extraordinary and compelling reasons” that may justify reducing a prison term: (1) medical

conditions, (2) age, (3) family circumstances, and (4) other reasons. U.S.S.G. § 1B1.13 cmt.

n.1(A)–(D) (2018). A medical condition might be sufficiently serious to warrant release if the

condition is either “terminal” or it “substantially diminishes the [defendant’s ability] to provide

self-care.” Id. at cmt. n.1(A)). An inmate who is at least 65, and who is experiencing a serious

deterioration in physical or mental health, and has served the lesser of 10 years or 75 percent of

the sentence, may also present a compelling case for release.

       The Fifth Circuit has held that the commentary to U.S.S.G. § 1B1.13 “informs our analysis

as to what reasons may be sufficiently ‘extraordinary and compelling’ to merit compassionate
release,” but it is “not dispositive” and § 1B1.13 does not bind a court considering a

compassionate-release motion. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021);

United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021). “In some exceptional cases,”

compassionate release may be warranted if a defendant “demonstrate[s] an increased risk of

serious illness if he or she were to contract COVID.” See Thompson, 984 F.3d at 434. Courts

granting compassionate release have generally done so “for defendants who had already served

[most of their] sentences and [had] multiple, severe, health concerns.” Id. at 434–35.

Compassionate release typically does not extend to otherwise healthy defendants or defendants

with well-managed health conditions. Id. at 435.

       The court acknowledges the grave threat of COVID-19, but the Bureau of Prisons is taking

significant steps to reduce the threat of further COVID infection in its facilities. De la Torre-Perez

is well below 65. He contracted COVID-19 and recovered. He has been vaccinated and faces a

low risk of contracting the virus a second time. See United States v. Stockman, No. 17-CR-116-2,

2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (when “an inmate is infected and recovers,

courts have found [the COVID-19] risks change and diminish”), appeal dismissed as moot, 831 F.

App’x 746 (5th Cir. 2020). He presents no terminal medical condition or a condition that inhibits

his ability to practice self-care in the facility. The underlying medical conditions he identifies do

not put him at such severe added risk from COVID as to justify the relief he seeks.

       De la Torre-Perez has served 22 months of his 48-month sentence. His criminal history

provides no support under § 3553(a) for early release. He has not demonstrated “extraordinary and

compelling reasons” warranting compassionate release under § 3582(c)(1)(A).
III.   Conclusion

       De la Torre-Perez’s motion for compassionate release, (Docket Entry No. 29), is denied.

       SIGNED on May 28, 2021, at Houston, Texas.


                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge
